             Case 2:15-cr-00120-JCC Document 1243 Filed 08/31/20 Page 1 of 3



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR15-0120-JCC
10                             Plaintiff,                     ORDER
11          v.

12   SON V. TRAN and HUY V. TRAN,

13                             Defendants.
14

15          This matter comes before the Court on the Government’s motion for entry of a final order
16   of forfeiture (Dkt. No. 1235). The motion concerns the following property:
17      1. $70,476.05 of the $74,838.51 in U.S. currency from various locations within a residence
18          located in Renton, Washington.
19          Having considered the motion and the relevant record, the Court FINDS that forfeiture is
20   appropriate for the following reasons:
21      1. On March 25, 2016, Defendant Huy V. Tran entered a plea agreement under which he
22          agreed to forfeit his interest in any proceeds of and/or facilitating property for the
23          conspiracy to distribute controlled substances in violation of 21 U.S.C. §§ 841(a)(1), 841
24          (b)(1)(B), and 846, to which he pleaded guilty, (Dkt. No. 603);
25      2. On April 28, 2016, Defendant Son V. Tran was convicted of conspiracy to distribute
26          controlled substances in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B) and 846,


     ORDER
     CR15-0120-JCC
     PAGE - 1
             Case 2:15-cr-00120-JCC Document 1243 Filed 08/31/20 Page 2 of 3




 1         among other offenses, (Dkt. No. 691);

 2      3. On February 26, 2016, September 2, 2016, and September 27, 2016, the Court entered

 3         preliminary orders of forfeiture as to Defendants Brieanna K. Carlson, Huy Tran, and Son

 4         Tran, finding the above-identified $74,838.51 forfeitable pursuant to 21 U.S.C. § 853 and

 5         forfeiting Defendants’ interest in it, (Dkt. Nos. 541, 847, 883);

 6      4. The United States published notice of the pending forfeiture as required by 21 U.S.C. §

 7         853(n)(1) and Federal Rule of Criminal Procedure 32.2(b)(6)(C), (Dkt. Nos. 614, 1210),

 8         and sent direct notice to identified potential claimants, as required by Federal Rule of
 9         Criminal Procedure 32.2(b)(6)(A);
10      5. On April 20, 2016, Thao Mai Dao, a third-party claimant, filed a claim to $44,000.00 of
11         the $74,838.51 identified in Defendant Carlson’s preliminary order of forfeiture. (Dkt.
12         Nos. 541, 664.) On October 11, 2016, the Court approved a stipulated settlement
13         agreement of Claimant Dao’s interest in, among other things, $4,362.46 of the above-
14         identified $74,838.51. (Dkt. No. 912);
15      6. On March 2, 2017, the Court entered a final order of forfeiture as to Defendant Carlson
16         for the remaining $70,476.05, among other assets, (Dkt. No. 1008); and
17      7. No additional third-party claims were filed for the above-identified property as to
18         Defendants Huy Tran and Son Tran, and the time for doing so has expired.

19         Given the Court’s findings, the Court hereby GRANTS the Government’s motion (Dkt.

20   No. 1235) and ORDERS as follows:

21      1. No right, title, or interest in the above-identified property exists in any party other than

22         the United States;

23      2. The property is fully and finally condemned and forfeited, in its entirety, to the United

24         States; and

25      3. The United States Department of justice, the Federal Bureau of Investigation, and/or their

26         representatives, are authorized to dispose of the property in accordance with the law.


     ORDER
     CR15-0120-JCC
     PAGE - 2
             Case 2:15-cr-00120-JCC Document 1243 Filed 08/31/20 Page 3 of 3




 1         DATED this 31st day of August 2020.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0120-JCC
     PAGE - 3
